 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
                                                                Case No.: 2:18-cv-00358-JAD-NJK
 4 Merrill Paul Smith,
 5                      Plaintiff
                                                                  Order Adopting Report and
 6 v.                                                         Recommendation, Dismissing Action,
                                                                      and Closing Case
 7 Sheriff Joe Lombardo, et al.,
 8                      Defendants                                          [ECF No. 13]

 9
10            Plaintiff Merrill Paul Smith brings this civil-rights lawsuit to redress constitutional
11 violations that he claims he suffered while detained at the North Valley Correctional Center and
12 Clark County Detention Center. 1 When Smith’s mail from the court began to be returned in May
13 of this year, the Court ordered him to file a notice of changed address by July 1, 2019. 2 That
14 notice, too, was returned, Smith has not updated his address, and his mail continues to be
15 returned. So, the magistrate judge recommends that I dismiss this case without prejudice. 3 The
16 deadline for objections to that report and recommendation passed without any filing from Smith,
17 and “no review is required of a magistrate judge’s report and recommendation unless objections
18 are filed.” 4
19            District courts have the inherent power to control their dockets and “[i]n the exercise of
20 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 5 A
21
22   1
         ECF No. 1-1.
23
     2
         ECF No. 11.
24
     3
         ECF No. 13.
25
     4
26    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
27
     5
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
28
                                                        1
 1 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a
 2 court order, or failure to comply with local rules. 6 In determining whether to dismiss an action
 3 on one of these grounds, the court must consider: (1) the public’s interest in expeditious
 4 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 5 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 6 availability of less drastic alternatives. 7
 7            The first two factors, the public’s interest in expeditiously resolving this litigation and the
 8 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The
 9 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a
10 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
11 ordered by the court or prosecuting an action. 8 A court’s warning to a party that its failure to
12 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of
13 alternatives” requirement, 9 and that warning was given here. 10 The fourth factor—the public
14 policy favoring disposition of cases on their merits—is greatly outweighed by the factors
15 favoring dismissal.
16
17
18
     6
19   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
20 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
21 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
22 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
23
     7
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     8
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     9
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     10
28        ECF Nos. 11, 13.
                                                         2
 1         Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY
 2 ORDERED that the Report and Recommendation [ECF No. 13] is ADOPTED, and this case is
 3 DISMISSED for failure to file a notice of changed address as directed by the court. The Clerk
 4 of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
                                                             SE TH
                                                                 HIS CASE.
 5                                                        _________________________________
                                                                          ____
                                                                            _ ____  _ ______
                                                                                           _ ______
 6                                                        U.S. District Judge
                                                                         udgee Jennifer
                                                                                   n ifer A. Dorsey
                                                                               JJeenn        Dorsey
                                                                                             Do
                                                                                             Dor
                                                          Dated: July 23, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
